THORNTON, J.
This cause comes before the Court, by writ of error from the Circuit Court for the County of Greene, being a trial of the right of property, had pursuant to the statute in such case provided, wherein the plaintiffs in error were claimants, and the defendant in error, plaintiff in execution. During the progress of the said trial, a bill of exceptions was filed to the opinion of the Court, rejecting testimony offered by the claimants, and admitting testimony offered by the defendant in error. The errors assigned question the legality of such rejection and admission.
That assignment, however, which related to the admission of testimony on the part of the defendant in error, is understood to be abandoned ; and the only question remaining, is as to the exclusion from the jury of a deed of mortgage, purporting to have been executed to the claimants, by the defendant in execution, which was the ground of the claimants’ asserted right to the property, levid upon in the passession of the mortgagor.
It is wholly unnecessary, from the view which we take of the case, to examine the various propositions involved in the argument of this point at bar. It does not appear upon what legal considerations this *194article of evidence was excluded from the jury; whether, as is supposed, on the one hand, because it was an unauthenticated copy of an inchoate instrument, or because, as is supposed, on the other, the Court undertook to determine, from the evidence-adduced, in derogation of the rights of the jury, that the instrument was concocted in fraud and collusion.— Nor is it material to determine what influenced the determination of the Court; for the correctness of the reason given or imputed for a judicial opinion, is by no means an infallible test of the justness of that opinion. There may be, and often is aright opinion for a wrong reason. If the opinion be correct, no writ of error lies to the reasoning.
That the deed, which was offered in evidence by the claimants, as their only ground of title, was a deed of mortgage, is conceded; and this, of itself, was sufficient to exclude it from the jury. It has been expressly decided by this Court, upon a full view of all the authorities, that the interest of a mortgagee can not be interposed to hinder and delay execution of the property in possession of the mortgagor ; but, that his equity of redemption is liable to be sold in satisfaction of his debts.
This principle, which we think decisive of the case, was settled by this Court, in M'Gregor & Darliug vs Hall,a The judgment is affirmed.
SAFFOLD, 3, not sitting.

 Stew & Porter, 397